There was a verdict and judgment in favor of defendant, and the plaintiff appealed. Motion by defendant to dismiss the appeal.
There was a motion in this court to dismiss the appeal upon the ground the plaintiff had not complied with the requirements of the law in perfecting his appeal. The judgment from which the appeal was taken was rendered at spring term, 1878, and no bond was given to secure the costs on appeal until the 6th day of January, 1879, and we find nothing in the record to indicate that there had been any waiver by the defendant. In all such cases it is the uniform rule of this court to dismiss the appeal. Wadev. Newbern, 72 N.C. 408; Sever v. McLaughlin, 82 N.C. 332; Wadsworth v.Carroll, Ib., 333; Royster v. Burwell, ante, 24.
The appeal is dismissed with costs against the appellant.
Appeal dismissed.